ORDER
PER CURIAM.
On consideration of the petition of respondent for rehearing and rehearing en banc, the opposition of the Bar Counsel and the response of the Board on Professional Responsibility thereto, it is
ORDERED that the petition for rehearing is denied, and it appearing that the majority of the judges of this Court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that the petition of respondent for rehearing en banc is granted and the opinions of April 8, 1985, 490 A.2d 1118, are vacated. It is
FURTHER ORDERED that respondent is directed to file a brief (10 copies) within 30 days from the date of this order and Bar Counsel is directed to file a brief (10 copies) within 30 days after the brief of respondent is filed. The Clerk shall schedule this matter for argument before the Court sitting en banc as soon as the business of the Court permits.